IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-61,434-08


EX PARTE RICHARD TAYLOR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01CR034 IN THE 349TH DISTRICT COURT
FROM HOUSTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault
and sentenced to twelve years' imprisonment. 
	Based on this Court's independent review of the record, the Applicant's non-parole related
claims are dismissed pursuant to Article 11.07, § 4 of the Code of Criminal Procedure. His parole
claim is denied. Accordingly,  his application is dismissed in part and denied in part.

Filed: September 14, 2011
Do not publish